



FIRST AMENDMENT TO LEASE AGREEMENT




THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
April 5, 2017, by and between NORMANDY WARREN HOLDINGS, LLC, a Delaware limited
liability company (“Landlord”) and ROKA BIOSCIENCE, INC., a Delaware corporation
(“Tenant”).


RECITALS


A.Landlord and Tenant entered into that certain Lease Agreement dated as of May
16, 2011 (as amended by this Amendment, the “Lease”) for 3,605 rentable square
feet on the fourth (4th) floor (the “Surrender Premises”) of the building
located at 20 Independence Boulevard, Warren, New Jersey (the “Building”).


B.Tenant wishes to, among other things, (i) surrender the Surrender Premises to
Landlord, (ii) lease and hire from Landlord new space consisting of 10,741
rentable square feet on the fourth (4th) floor (the “New Premises”) as shown on
Schedule B attached hereto of the Building, and (iii) extend the Term of the
Lease for five (5) years, five (5) months and three (3) days, and Landlord is
willing to (i) accept surrender of the Surrender Premises, (ii) lease the New
Premises to Tenant, and (iii) extend the Term of the Lease, in each case on the
terms and conditions contained herein.


C.The current Termination Date of the Lease is January 28, 2018.


D.Landlord and Tenant each wish to amend the Lease as of the date hereof in
accordance with, and subject to, the provisions of this Amendment.


NOW, THEREFORE, in consideration of the sum of Ten and 00/100 Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.Definitions. For the purposes of this Amendment, words and phrases used herein
with initial capital case letters and not otherwise defined in this Amendment
shall have the respective meanings ascribed to them in the Lease.
2.Extended Term. The Term of the Lease shall be extended for five (5) years,
five (5) months and three (3) days, from January 29, 2018 through and including
June 30, 2023. For all purposes of the Lease, the term “Termination Date” shall
mean June 30, 2023, or such earlier date that the Lease may be terminated.
3.Surrender of the Surrender Premises. Tenant hereby surrenders, grants, gives
up, delivers and yields unto Landlord as of 11:59 PM on March 31, 2017 (the
“Surrender Effective Date”), as if said date were the date specified in the
Lease for the expiration thereof, all of its right, title and interest in and to
the Surrender Premises, together with all alterations, additions or improvements
upon or in the Surrender Premises, to the intent and purpose that all of
Tenant’s estate in and to the Surrender Premises shall be wholly extinguished as
of the Surrender Effective Date; and Landlord hereby accepts from Tenant as of
11:59 PM on the Surrender Effective Date, such surrender of all of Tenant's
right, title and interest in and to the Surrender Premises; and the parties
hereby declare and agree that, if Tenant surrenders the Surrender Premises in
“as is” and “broom clean” condition as of the Surrender Effective Date, the
Surrender Premises shall be released and discharged from the operation of the
Lease as of such date. Until the date that Tenant surrenders the Surrender
Premises to Landlord in “as is” and “broom clean” condition, all applicable
provisions of the Lease (without giving effect to this Amendment) will continue
to apply to the Surrender Premises. For the avoidance





--------------------------------------------------------------------------------





of doubt, Tenant will not be required to remove any improvements, alterations,
additions or wiring of any kind from the Surrender Premises.
4.Delivery of the New Premises. Landlord shall deliver the New Premises to
Tenant on January 29, 2018 (the “New Premises Commencement Date”) free and clear
of all tenancies and occupancies. As of the New Premises Commencement Date, the
term “Premises” as used in the Lease, as amended hereby, shall mean the New
Premises. A floor plan of the New Premises is attached hereto as Schedule B.
5.Amendments to the Lease.


(a)
As of the New Premises Commencement Date, Paragraph (3) of the Basic Lease
Provisions of the Lease shall be deleted in its entirety and replaced with the
following:

“(3)Premises:
10,741 rentable square feet on the fourth (4th) floor of the Building, as shown
on Schedule B attached hereto.”



(b)
As of the New Premises Commencement Date, Schedule B of the Lease shall be
deleted in its entirety and replaced with Schedule B attached hereto.



(c)
As of the date hereof, Paragraph (4) of the Basic Lease Provisions of the Lease
is hereby deleted in its entirety and replaced with the following:

“(4)    Term:
From the Commencement Date through and including June 30, 2023 (the “Termination
Date”).”



(d)
Until the Surrender Effective Date, Tenant shall pay Basic Rent in accordance
with the rates set forth in Paragraph (6) of the Basic Lease Provisions of the
Lease; as of the Surrender Effective Date, the aforementioned rates set forth in
Paragraph (6) of the Basic Lease Provisions of the Lease shall be deleted in
their entirety and of no further force and effect. As of the New Premises
Commencement Date, Paragraph (6) of the Basic Lease Provisions of the Lease
shall be amended to include the following:



Period or Months of Term
Annual Rate Per Square Foot
Annual Basic Rent
Monthly Basic Rent
“From January 29, 2018 through January 31, 2019:
$24.00
$257,784.00
$21,482.00
From February 1, 2019 through January 31, 2020:
$24.50
$263,154.50
$21,929.54
From February 1, 2020 through January 31, 2021:
$25.00
$268,525.00
$22,377.08
From February 1, 2021 through January 31, 2022:
$25.50
$273,895.50
$22,824.63
From February 1, 2022 through January 31, 2023:
$26.00
$279,266.00
$23,272.17
From February 1, 2023 through June 30, 2023:
$26.50
$284,636.50
$23,719.71”

Notwithstanding the foregoing, provided that no Event of Default has occurred
and is continuing, the Basic Rent with respect to the period beginning on the
New Premises Commencement Date and ending on the day immediately preceding the
five (5) month anniversary of the New Premises Commencement Date will be abated.
For the avoidance of doubt, the rent abatement period set forth in the
immediately preceding sentence shall not





--------------------------------------------------------------------------------





apply to the payment of any Additional Rent, including, without limitation,
Tenant’s payment for electrical service in accordance with Section 6.1 of the
Lease.
Tenant shall have no obligation to pay any Basic Rent or Additional Rent of any
kind under the terms of the Lease during the period commencing on the day
immediately following the Surrender Effective Date until the New Premises
Commencement Date.
(e)
As of the New Premises Commencement Date, Paragraph (8) of the Basic Lease
Provisions of the Lease shall be deleted in its entirety and replaced with the
following:

“(8)Rentable Size of
            Premises:
10,741 square feet.”

(f)
As of the New Premises Commencement Date, Paragraph (9) of the Basic Lease
Provisions of the Lease shall be deleted in its entirety and replaced with the
following:

“(9)    Tenant’s
            Proportionate
            Share:
8.89%.”



(g)
As of the New Premises Commencement Date, Paragraph (10) of the Basic Lease
Provisions of the Lease shall be deleted in its entirety and replaced with the
following:

“(10)Base Period:
Calendar year 2018.”



(h)
As of the New Premises Commencement Date, Paragraph (11) of the Basic Lease
Provisions of the Lease shall be deleted in its entirety and replaced with the
following:

“(11)    Parking Spaces:
37 parking spaces, 32 of which shall be unassigned and 5 of which shall be
reserved for Tenant in the location of the parking area identified on Schedule
G attached hereto.”



(i)
As of the New Premises Commencement Date, the reference to “3,605 rentable
square feet” in Section 2.1 of the Lease shall be deleted in its entirety and
replaced with “10,741 rentable square feet”.

(j)
As of the date hereof, the phrase “one of which shall be The Walsh Company” in
Section 7.4(c) of the Lease is hereby deleted in its entirety.

(k)
As of the date hereof, Section 24.2 of the Lease is hereby deleted in its
entirety.

(l)
As of the date hereof, Section 29.4 of the Lease is hereby deleted in its
entirety.

(m)
As of the New Premises Commencement Date, the Lease shall be amended by
inserting new Schedule G immediately following Schedule F therein in the form of
Schedule G attached to this Amendment.

6.Extension Allowance.





--------------------------------------------------------------------------------





(a)
Except as set forth in Section 7 below, Tenant acknowledges that Landlord shall
not be required to perform any work to the New Premises in connection with this
Amendment or the extension of the Term. Landlord hereby agrees, subject to the
limitations set forth in this Section 6, to pay to Tenant up to a maximum of
$107,410.00 ($10.00 per rentable square foot of the New Premises) (the
“Extension Allowance”) toward the actual hard costs incurred by Tenant in
connection with any improvements to the New Premises performed by, or on behalf
of, Tenant, which improvements shall be made and approved in advance by Landlord
as required by and in compliance with Section 7.4 of the Lease (“Extension
Improvements”). Notwithstanding the foregoing, Tenant shall be permitted to use
up to $26,852.50 of the Extension Allowance for “soft” costs (including, but not
limited to, cabling, furniture, moving, telephones, architects and engineering
services and filing fees). The cost of any Extension Improvements in excess of
the Extension Allowance shall be Tenant’s sole responsibility. The Extension
Allowance shall become available to Tenant upon the New Premises Commencement
Date. If Tenant does not complete the Extension Improvements and submit its
request for payment of all or a portion of the Extension Allowance, together
with the documentation set forth in Section 6(b), on or before February 1, 2020,
Landlord shall have no obligation to pay any such portion of the Extension
Allowance to Tenant and any approved leasehold improvements performed thereafter
shall be at Tenant’s sole cost and expense. Tenant shall be permitted to apply
up to $16,111.50 of the Extension Allowance that is remaining on February 1,
2020 to the payment of Basic Rent. Any portion of the Extension Allowance in
excess of $16,111.50 that is remaining on February 1, 2020 shall be forfeited.



(b)
To receive the Extension Allowance, or any portion thereof, Tenant shall submit
to Landlord a standard AIA requisition form after Tenant has substantially
completed such Extension Improvements, together with (i) a certification from
Tenant’s architect certifying that such Extension Improvements have been
completed substantially in accordance with any approved working plans prepared
in connection with such Extension Improvements (to the extent not already
provided), (ii) paid invoices evidencing the Extension Improvement expenditures,
(iii) lien waivers from all contractors, subcontractors, suppliers and
materialmen who performed work, furnished services or provided materials in
connection with such Extension Improvements, and (iv) a copy of the certificate
of occupancy, if any, and/or any other permit or approval required in connection
with the completion of such Extension Improvements and/or Tenant’s occupancy of
the New Premises. Notwithstanding the foregoing, in the event that Tenant seeks
reimbursement for Extension Improvements pursuant to this Section 6 which are of
such a nature that they did not require Tenant to engage an architect, Tenant
shall not be required to submit its requisition request on an AIA form (provided
that the form used by Tenant shall contain all information reasonably required
by Landlord) and the certification referenced in (i) above may be delivered by
an officer of Tenant. Landlord shall pay the Extension Allowance, or portion
thereof, to Tenant within thirty (30) days after Landlord’s receipt of the above
documentation.

7.Landlord’s Work. As soon as reasonably practicable following Tenant’s
surrender of the Surrender Premises in accordance with Section 3 of this
Amendment, Landlord shall, at its sole cost and expense, and not from the
Extension Allowance, demise the Surrender Premises from the New Premises
(including any necessary mechanical, electrical, plumbing or other work).
Landlord shall perform such work in a timely fashion and shall use commercially
reasonable efforts to minimize disturbance to, and interference





--------------------------------------------------------------------------------





with the operations of, the occupants of the New Premises (i.e. Tenant pursuant
to that certain Sublease dated November 2, 2009 by and between Aeterna Zentaris,
Inc., as sublandlord, and Tenant, as subtenant).


8.Subordination, Non-Disturbance and Attornment Agreement. Upon Tenant’s written
request, Landlord shall use commercially reasonable efforts to obtain a
subordination, non-disturbance and attornment agreement for Tenant from
Landlord’s mortgagee on such mortgagee’s commercially reasonable form of
subordination, non-disturbance and attornment agreement. Tenant shall reimburse
Landlord for any third party costs incurred by Landlord in connection with
Landlord’s obtaining such subordination, non-disturbance and attornment
agreement promptly following Tenant’s receipt of an invoice therefor.


9.Brokers. Tenant and Landlord each represents and warrants to the other that
such party has not had any dealings or entered into any agreements with any
person, entity, realtor, broker, agent or finder in connection with the
negotiation of this Amendment other than Cushman & Wakefield and Jones Lang
LaSalle (the “Broker”). Tenant and Landlord each agrees to indemnify and hold
harmless the other from and against any loss, claim, damage, expense (including
costs of suit and reasonable attorneys’ fees) or liability arising out of the
inaccuracy of the representation contained in the preceding sentence.


10.Defaults. Tenant and Landlord each represents, warrants and covenants that it
is not in default under any of its obligations under the Lease and that, to the
best of its knowledge, (i) the other is not in default of its obligations under
the Lease, and (ii) no event has occurred nor do any circumstances exist which,
with lapse of time or notice or both, would constitute a default by Landlord or
Tenant under the Lease as modified by this Amendment.


11.Ratification of Lease. Except as modified by this Amendment, the Lease and
all of the covenants, agreements, terms, provisions and conditions thereof shall
remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and their
respective permitted successors and assigns. In the event of any conflict
between the provisions of this Amendment and the Lease, the provisions contained
in this Amendment shall prevail and be paramount.


12.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall constitute an original and together a single instrument,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.


13.Effectiveness. This Amendment shall become binding and be effective only upon
execution and delivery of this Amendment by each of Landlord and Tenant to the
other.


14.Authority. Tenant represents and warrants to Landlord: (i) the execution and
delivery of, the consummation of the transactions contemplated by and the
performance of all its obligations under, this Amendment by Tenant have been
duly and validly authorized by its board of directors, if necessary, and by its
stockholders, if necessary, at meetings duly called and held on proper notice
for that purpose at which there were respective quorums present and voting
throughout; (ii) no other approval, partnership, corporate, governmental or
otherwise, is required to authorize any of the foregoing or to give effect to
Tenant’s execution and delivery of this Amendment; and (iii) the individual (or
individuals) who executes and delivers this Amendment on behalf of Tenant is
authorized to do so.


[Signatures on Following Page]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of Landlord and Tenant has executed this Amendment as
of the date first above written.




 
 
 
 
LANDLORD:
 
NORMANDY WARREN HOLDINGS, LLC, a Delaware limited liability company
 
By:
/s/ Joseph Adamo
 
Name:
Joseph Adamo
 
Title:
Vice President
 
 
 
 
TENANT:
 
ROKA BIOSCIENCE, INC., a Delaware corporation
 
By:
/s/ Lars Boesgaard
 
Name:
Lars Boesgaard
 
Title:
Vice President, Chief Financial Officer
 
 
 












--------------------------------------------------------------------------------





SCHEDULE B
PREMISES


leasespace.jpg [leasespace.jpg]





--------------------------------------------------------------------------------





SCHEDULE G
RESERVED PARKING SPACES


reservedparking.jpg [reservedparking.jpg]



